Apare-ciendo de los autos que la apelación se interpuso el 19 de mayo de 1926, sin que a la fecha de la moción y de su noti-ficación a la parte contraria — julio 1, 1926 — se hubiera ar-chivado la transcripción de las autos en este tribunal, sin que estuviera pendiente de tramitación en la corte senten-ciadora exposición del caso, pliego de excepciones o trans-cripción de evidencia algunos, ni se hubiera solicitado pró-rroga de este tribunal, habiendo vencido con exceso el tér-mino de treinta días fijado por la ley, se declara con lugar la moción y en su consecuencia se desestima- el recurso.